Mr. Justice Cartwright delivered the opinion of the court : The question in this case is whether a tax deed purporting to convey the east one-vigintillionth part of a lot twenty-five feet wide, facing west on a street in the city of Chicago and extending east one hundred and twenty-five feet to an alley, is a cloud upon the title of appellee to said lot. The circuit court of Cook county was of the opinion that the deed did not constitute a cloud upon such title and decreed accordingly, and the Branch Appellate Court for the First District affirmed the decree. The portion of the lot which the tax deed purports to convey is so infinitesimal that it can neither be found nor identified. It is imperceptible to the senses and not susceptible of a foothold or other possession. Having no practical existence, the deed which purports to convey it conveys nothing and is void on its face. (Carter v. Barnes, 26 Ill. 454; Glos v. Furman, 164 id. 585.) A cloud exists only where a claim of title or encumbrance appears to be valid upon the face of the instrument creating it. (Roby v. South Park Comrs. 215 Ill. 200.) As the tax deed does not' purport to convey the lot, or any part or portion of,it which can be found, identified or taken possession of, 'it is not a cloud upon the title. .The judgment of the Appellate Court is affirmed. Judgment affirmed.